DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses: “Ls”.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claims 4 and 6 are objected to because of the following informalities:
In Reference to Claim 4
In line 2, the phrase “wherein the third distance (Lc) is 15% to 50% of the length (Ls)” should read –wherein the third distance (Lc) is 40% to 70% of the length (Ls)–.

In Reference to Claim 6
In lines 2 – 3, the phrase “the length Ls of the substrate” should read –the length (Ls) of the substrate–.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Specifically, amended claim 4 now requires that the third distance (Lc) be 15% to 50% of the length (Ls) of the substrate, however, the disclosed invention clearly states that the third distance may be 40% to 70% of the length (Ls) of the substrate (see paragraph [0049] of applicant’s specification as originally filed).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0189892 to Yin et al. (Yin) in view of US Patent Application Publication No. 2018/0252132 to Suzuki et al. (Suzuki).

In Reference to Claim 1
Yin teaches (see Yin and Fig. 1B below):
An exhaust gas purification device comprising:
A substrate (Fig. 1B – Substrate) including an upstream end through which an exhaust gas is introduced, and a downstream end through which the exhaust gas is discharged, the substrate having a length extending from the upstream end to the downstream end (as seen from Fig. 1B);
A first catalyst layer (Layer 1, Zone 1) containing first catalyst particles (Yin paragraph [0107]), extending across a first region, and being in contact with the substrate, the first region extending from the upstream end to a first position, the first position being at a first distance from the upstream end toward the downstream end (as seen from Fig. 1B);
A second catalyst layer (Layer 1, Zone 2) containing second catalyst particles (Yin paragraph [0107]), extending across a second region, and being in contact with the substrate, the second region extending from the downstream end to a second position, the second position being at a second distance from the downstream end toward the upstream end (as seen from Fig. 1B); and
A third catalyst layer (Layer 2) containing third catalyst particles (Yin paragraph [0107]), extending across a third region, and being in contact with at least the first catalyst layer, the third region extending from the upstream end to a third position, the first position being at a third distance from the upstream end toward the downstream end (as seen from Fig. 1B),
Wherein the third catalyst particles function as a NOx reducing catalyst (paragraph [0369]).
Yin does not teach the following which is taught by Suzuki (see Suzuki and Fig. 18 below):
Wherein the first catalyst layer has an inner surface defining macropores (as seen from Fig. 18 and Suzuki paragraphs [0051] and [0055]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Suzuki to define macropores in an inner surface of the first catalyst layer within the NOx storage reduction catalyst of Yin since it would provide a catalyst coating with excellent gas communicability and gas diffusivity as well as increased warm-up performance as taught by Suzuki (paragraph [0009]).

In Reference to Claim 3
Yin teaches:
In addition to all the limitations of claim 1 discussed above, wherein a total mass of the third catalyst layer is greater than 0 g/L and less than 100 g/L based on a capacity of the substrate in the third region (Yin paragraph [0023]).

In Reference to Claim 5
Yin teaches:
In addition to all the limitations of claim 1 discussed above, wherein the first distance is 15% to 50% of the length of the substrate (as seen from Fig. 1B and Yin paragraph [0150]).
In Reference to Claim 6
Yin teaches:
In addition to all the limitations of claim 1 discussed above, wherein the second distance is 40% to 70% of the length of the substrate (as seen from Fig. 1B and Yin paragraph [0150]).
In Reference to Claim 7
Yin teaches:
In addition to all the limitations of claim 1 discussed above, wherein the third catalyst particles comprise rhodium (Yin paragraph [0221]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Suzuki as applied to claim 1 above, and further in view of US Patent Application Publication No. 2017/0226905 to Kabashima (Kabashima).
In Reference to Claim 4
Kabashima teaches (see Kabashima and Fig. 1 below):
In addition to all the limitations of claim 1 discussed above, wherein the third distance (Fig. 1 – reference characters X%, C3) is 40% to 70% of the length of the substrate (2) (as seen from Fig. 1 and Kabashima paragraph [0024]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the third distance to be 40% to 70% of the length of the substrate within the NOx storage reduction catalyst of Yin since it would minimize weight and costs associated with forming and applying the third catalyst layer as is well known in the art.


    PNG
    media_image1.png
    130
    380
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    179
    550
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    400
    478
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Receipt is acknowledged of applicant’s corrections to the typographical errors found during initial examination.  Although applicant’s amendment with respect to the objection to the claims is approved, issues remain as detailed above.
Thus, the new rejection of claims under 35 U.S.C. 103, necessitated by applicant’s amendment, stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746